Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bonnamour et al. (WO2015/067644, English version based on equivalence of US Patent No. 10155419 (provided)) in view of Sumi (US 2009/0218020).
Regarding claims 1, 6, 11 and 13, Bonnamour discloses that, as illustrated in Figs. 1-2, tread for a tire (Fig. 1, item 1; the present disclosure relates to a tread of a tire for motor vehicle comprising a block of rubbery material (related to claim 13) (col. 1, lines 12-13)), the tread comprising at least one elongate block (Fig. 1, item 3) of rubbery material (for the tread) of width W (Fig. 1, item W) and length L (Fig. 1, item L), where L>>W, the elongate block extending in a circumferential direction (Fig. 1, item X) when the tread is mounted on the tire, each the elongate block having a contact surface (Fig. 1, item 5), adapted to come into contact with the ground and a first lateral wall (Fig. 1, item 7) and a second lateral wall (Fig. 1, item 9) delimiting the contact surface, the elongate block having a plurality of N successive oblique cuts (Fig. 1, items 11, 11a and 11b; Furthermore, the elongate block 3 comprises a plurality of sipes 11) opening onto the contact surface 5 (col. 3, lines 40-42)) that each have a first end (see label of first end in attached annotated Figure I) and a second end (see label of second end in attached annotated Figure I), at least one of the first end and the second end opening onto the first lateral wall or second lateral wall (as shown in Fig. 1) wherein the oblique cuts longitudinally follow one another (as shown) on the contact surface such that at least one of the first and second ends of one of the oblique cuts is at the same level (as shown in Figs. 1 and 2) on the elongate block as one of the first and second ends of another of the oblique cuts.
However, Bonnamour does not disclose that all or some of the oblique cuts have at least one narrowing protrusion protruding from a wall of the cut.
In the same field of endeavor, tread sipe, Sumi discloses that, as illustrated in Figs. 1-3, in the sipe 30 in two rubber elements 10, 20 of a tread pattern, furthermore, also visible on each wall 31, 32 (of the sipe 30) is a protrusion 310, 320 (related to claim 6) that locally reduces the width of the sipe 30 ([0026], lines 1-3). Thus, Sumi discloses that all of some of the oblique cuts have at least one narrowing protrusion protruding from a wall of the cut. In some cases, Sumi discloses that, the narrowing is formed by two facing protrusions that protrude from opposite wall of the cut (related to claim 6).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bonnamour to incorporate the teachings of Sumi to provide one narrowing protrusion protruding from a wall of the cut. Doing so would be possible to limit the reduction in rigidity and also being less sensitive to filling with snow or ice particles, as recognized by Sumi ([0005] and [0006]).

    PNG
    media_image1.png
    403
    578
    media_image1.png
    Greyscale

Annotated Figure I (based on Fig. 1 in the teachings of Bonnamour) 
	Regarding claim 2, Sumi discloses that, as illustrated in Figs. 1-2, the narrowing protrusion (Fig. 2, item 310 or 320) extends up to the contact surface (Fig. 2, item 11 and 21) (of the tire).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bonnamour to incorporate the teachings of Sumi to provide one narrowing protrusion protruding from a wall of the cut extending up to the contact surface of the tire. Doing so would be possible to limit the reduction in rigidity and also being less sensitive to filling with snow or ice particles, as recognized by Sumi ([0005] and [0006]).
3 and 4, Sumi discloses that, in this instance, the sipe has just one locking region (protrusions) which occupies a surface area substantially equal to 30% of the total surface area of the main walls ([0027]). Thus, Sumi discloses that, in the tread the cut narrows over at least 20% of the height of the cut and the cut narrows over at least 20% of the surface of the wall from which the protrusion protrudes.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bonnamour to incorporate the teachings of Sumi to provide one narrowing protrusion protruding from a wall of the cut narrowing over at least 20% of the height of the cut and narrowing over at least 20% of the surface of the wall from which the protrusion protrudes. Doing so would be possible to limit the reduction in rigidity and also being less sensitive to filling with snow or ice particles, as recognized by Sumi ([0005] and [0006]).
	Regarding claims 5, 7 and 9, Sumi discloses, as illustrated in Figs. 2-3, these walls 31, 32 forming between them an angle α (alpha) of 5 degrees ([0025], lines 2-3). Thus, the wall of the cut opposite the protrusion is inclined (as shown in Fig. 3, specifically). Further, Sumi discloses that, as illustrated in Figs. 2-3, the locking means consists in the presence of a plurality of reliefs 311, 321 (recesses and raised portions) on a wall and the forming of a complementary part to interlock with the wall opposite in order locally reduce the mean width to 0.6 mm or even less (related to claim 9) so as to allow mechanical collaboration through the interlocking of the relief patterns of one wall with those of the wall opposite ([0026], lines 1-7). Thus, Sumi discloses that, the width of the cut at the narrowing is less than or equal to 0.7 mm. Because of the existing of the angle of α (alpha) of 5 degrees and the narrowing less than or equal to 0.6 mm 7).     
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bonnamour to incorporate the teachings of Sumi to provide that the wall of the cut opposite the protrusion is inclined, the width of the cut at the narrowing is less than or equal to 0.7 mm and the width of the protrusion decreases away from the wall from which the protrusion protrudes. Doing so would be possible to limit the reduction in rigidity and also being less sensitive to filling with snow or ice particles, as recognized by Sumi ([0005] and [0006]).
	Regarding claim 10, Sumi discloses as illustrated in Figs. 2-3, the locking means consists in the presence of a plurality of reliefs 311, 321 (recesses and raised portions) on a wall and the forming of a complementary part to interlock with the wall opposite in order locally reduce the mean width to 0.6 mm or even less so as to allow mechanical collaboration through the interlocking of the relief patterns of one wall with those of the wall opposite ([0026], lines 1-7). Thus, Sumi discloses the range of less than 0.6 mm is overlapping that the width of the cut at the narrowing is between 0.3 mm and 0.5 mm.    
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bonnamour to incorporate the teachings of Sumi to provide that the width of the cut at the narrowing is between 0.3 mm and 0.5 mm. Doing so would be possible to limit the reduction in rigidity and also being less sensitive to filling with snow or ice particles, as recognized by Sumi ([0005] and [0006]).
Claims 8, 12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bonnamour et al. and Sumi as applied to claim 1 above, further in view of Yasuo (JP2003159911A, English translation provided).
Regarding claim 8, the combination discloses the tread of the tire having the elongate block having a plurality of the sipes/cuts. However, the combination does not explicitly disclose that the cut is wholly or partially chamfered at the surface of the tread. 
In the same field of endeavor, tire, Yasuo discloses that, as illustrated in Figs. 1 and 2(A), further, the chamfer angle θ (relative to the tread) of the edge 18 (of the central slit 14 (sipe or groove)) is preferably in the range of 10˚ to 45˚ (pg. 14, [0089]). Thus, Yasuo discloses that the cut is wholly or partially chamfered at the surface of the tread. 
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Yasuo to provide that the cut is wholly or partially chamfered at the surface of the tread. Doing so would be possible preventing an increase in uneven wear and deterioration of pattern noise and improving drainage, as recognized by Yasuo ([0001]).
Regarding claim 12, Yasuo discloses that, as illustrated in Figs. 2(A)-2(C), further, the enlarged diameter width D of each of the hollow portions 22, 52, 56 is twice or more and five times or less of the slit width A of the central slit 14 and the end slit 42 (pg. 24, [0159], lines 983-984). Yasuo discloses that, as illustrated in Figs. 2(A)-2(C), the slit width A of the central slit 14 and the end slit 42 is set to 0.7 mm or more and 1.2 mm or less (pg. 25, [0165], lines 1033-1034). For example the width D of the central slit 14 and the end slit 42 can be as big as 6.0 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Yasuo to provide that the cuts are grooves. Doing so would be possible preventing an increase in uneven wear and deterioration of pattern noise and improving drainage, as recognized by Yasuo ([0001]).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/SHIBIN LIANG/Examiner, Art Unit 1741

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742